Citation Nr: 0018153	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-20 470	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to a higher evaluation for service-connected 
headaches, currently rated 10 percent disabling.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1994 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 RO 
decision which granted service connection for headaches with 
a 0 percent (noncompensable) evaluation.  In an August 1997 
decision, the RO increased the evaluation for service-
connected headaches to 10 percent disabling.  The veteran 
appeals for a higher evaluation.  


FINDING OF FACT


The veteran has recurrent headaches, but she does not have 
characteristic prostrating migraine attacks occurring on the 
average of once a month.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.124a, Code 8100 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1994 to November 1996.  

A review of her service medical records reveals that in 
December 1995 the veteran reported having a headache due to 
exposure to diesel fumes.  She related symptoms of nausea, 
dizziness, and photophobia.  The diagnostic assessments were 
status post diesel fume exposure and headaches secondary to 
exposure.  A June 1996 record reveals complaints of headache 
and pain in the upper back of her neck following a fall.  The 
diagnostic impressions were trapezius muscle strain and 
headaches.  A July 1996 record shows that she reported a 
history of migraine headaches in the right temporal region 
which were becoming progressively worse despite an assortment 
of treatments and medication.  The examiner noted that her 
symptoms were consistent with chronic migraines.  An 
ophthalmology consultation report revealed no ophthalmologic 
abnormalities.  

A November 1996 VA treatment record reveals that the veteran 
reported a history of migraine headaches which were getting 
worse.  She said that the previous night, she had a sharp 
pain going down the left side of her face and down the left 
side of her neck, into her chest.  She gave current 
complaints of sharp pains in both temporal areas.  The 
diagnostic impression was chronic headaches.  

On VA examination in December 1996, the veteran reported a 
history of migraine headaches.  Physical examination was 
within normal limits.  

On VA neuropsychiatric examination in December 1996, the 
veteran complained of daily headaches in either temporal 
area.  She stated that the pain was usually sharp but 
sometimes it was dull and steady.  She related that 
medication provided some relief in symptoms.  She said that 
the headaches increased in intensity and frequency in the 
past several months.  Neurological examination, station, and 
gait were within normal limits.  The diagnosis was headaches, 
no neurological sequelae.  

In a January 1997 decision, the RO granted service connection 
for headaches with a 0 percent (noncompensable) evaluation.  

In her June 1997 substantive appeal, the veteran related that 
her headaches had increased in severity.  She related that 
she had symptoms of dizziness, nausea, and saw black spots.  
She said that due to headaches she experienced a throbbing 
pain and sensitivity to light and noise.  

In an August 1997 decision, the RO increased the evaluation 
for the veteran's service-connected headaches to 10 percent 
disabling.  

A VA medical record dated in October 1997 shows that the 
veteran complained of headaches occurring on a daily basis.  
She reported symptoms of nausea, after taking medication and 
lethargy.  It was noted that she had no associated fever, 
neck pain or stiffness.  The diagnosis was headaches, 
probably migraine.  

On VA examination in February 2000, the veteran reported that 
her headaches began in 1995 as a shooting pain on both sides 
of her head.  She indicated that the headaches increased with 
greater stress or sometimes occurred spontaneously, with a 
sharp, stabbing type of pain.  She said that in October and 
November 1999, she had a period of approximately two weeks, 
when headaches occurred daily.  She related that she had last 
taken prescription medication in 1998.  It was noted that 
currently, her headaches occurred daily to every other week 
with pain in the right and left side of her head.  She 
reported nausea, seeing black spots, some blurred vision and 
dizziness at times.  Notwithstanding her headaches, the 
veteran stated she was able to maintain her regular activity 
level.  She reported she was a full-time nursing student.  
She stated that when her headaches occurred at home, she 
would lay down and her condition would resolve.  No 
neurological defects were noted on examination.  The 
diagnosis was migraine headaches since approximately 1995 
with previous treatment.  The examiner indicated that the 
veteran was untreated due to confusion regarding her military 
eligibility for treatment.  It was noted that her headaches 
were recurrent and had not resolved.  Symptoms of nausea, 
blurred vision, dizziness, and visual disturbances were 
noted.  The examiner stated the veteran reported her 
headaches limited her activities at times; however, she 
progressed with headaches occurring at various intervals.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
migraine headaches is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
her claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Service medical records from the veteran's 1994-1996 period 
of active duty show a history of migraine headaches.  Post-
service medical records reveal the veteran complains of 
chronic headaches with nausea, visual disturbances, and 
dizziness.  She has not taken prescription medication to 
treat her symptoms since 1998.  She is not currently 
receiving treatment for headaches.  

The Board notes the veteran has subjective complaints of 
headaches occurring from daily to every other week; however, 
truly incapacitating or prostrating migraine attacks are not 
well documented.  On recent 2000 VA examination, the veteran 
stated she is able to maintain her normal activities.  She 
reported, in essence, that at times her activities were 
limited but that she was still able to function when she had 
headaches.  In addition, she stated her headaches would 
resolve after laying down.

In sum, the Board notes the veteran's headaches occur with 
some degree of frequency, but are not generally shown to be 
prostrating in nature.  At best, the evidence demonstrates 
symptoms which approximate the criteria for 10 percent 
evaluation.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months, as 
required for a higher rating of 30 percent, have not been 
shown.  Accordingly, a rating in excess of 10 percent is not 
warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when headaches less or 
more than 10 percent disabling.  Thus, "staged ratings" are 
inapplicable here.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for migraine 
headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for migraine headaches is 
denied.  




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 

